DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 09/10/2021. Claims 21-40 are currently presented in the instant application.
Terminal Disclaimer
Terminal Disclaimer submitted on 08/31/2021 has been considered by Examiner and made of record in the application file.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub. No.: 2010/0244951) in view of Drogi et al. (US Patent No.: 9,762,184, hereinafter, “Drogi”).
Regarding claim 21, Smith teaches a portable communication device comprising (see figures 1-2, mobile 120):
an antenna (see figure 1, mobile 120, [0024]);
a communication chip including a linear regulator disposed therein and operatively connected with the antenna (see figure 2, PA module 214, integrated LDO is a linear regulator, [0023-0024], it is clearly seen that PA module is a IC or a chip); and

It should be noticed that Smith fails to teach the linear regulator regulates a voltage corresponding to an envelope signal of an input radio-frequency (RF) signal and outputs the regulated voltage. However, Drogi teaches the linear regulator regulates a voltage corresponding to an envelope signal of an input radio-frequency (RF) signal and outputs the regulated voltage (see figures 1-2, ET power supply 8 is included linear regulator, PA 3, RF signal generates from transmit modulator 10, amplitude estimator 13, col.4, ln.7-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Drogi into view of Smith in order to provide the power amplify is operated at or near saturation and optimal the efficiency of the power amplifiers.
Regarding claim 22, Smith further teaches the communication includes an amplifier disposed therein and operatively connected with the linear regulator (see figure 2, PA module 214, integrated LDO is a linear regulator, [0023-0024]).
Regarding claim 23, Drogi further teaches the amplifier is configured to receive the envelope signal as regulated by the linear regulator (see figures 1-2, ET power supply 8 is included linear regulator, PA 3, RF signal generates from transmit modulator 10, amplitude estimator 13, col.4, ln.7-61).
Regarding claim 37, Smith teaches a communication chip for mounting on a circuit board of an electronic device to amplify an input signal corresponding to a radio-
an amplifier configured to receive an input signal and amplify the input signal, wherein a radio-frequency signal to be transmitted through the antenna corresponds to the input signal of the amplifier (see figures 1- 2, PA 218, antenna); and
the linear regulator and the amplifier are disposed inside the communication chip, and a switching regulator is not disposed inside the communication chip (see figure 2, PA module 214, integrated LDO is a linear regulator, SMPS 212 is included switching regulator, [0020, 0023-0024], it is clearly seen that PA module is a IC or a chip).
It should be noticed that Smith fails to teach the linear regulator regulates a voltage corresponding to an envelope signal of an input radio-frequency (RF) signal and outputs the regulated voltage. However, Drogi teaches the linear regulator regulates a voltage corresponding to an envelope signal of an input radio-frequency (RF) signal and outputs the regulated voltage (see figures 1-2, ET power supply 8 is included linear regulator, PA 3, RF signal generates from transmit modulator 10, amplitude estimator 13, col.4, ln.7-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Drogi into view of Smith in order to provide the power amplify is operated at or near saturation and optimal the efficiency of the power amplifiers.


Claims 24-26 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub. No.: 2010/0244951) in view of Drogi et al. (US Patent No.: 9,762,184, hereinafter, “Drogi”) as applied to claims 21 and 37 above, and further in view of Chowdhury et al. (US Pub. No.: 2015/0146819, hereinafter, “Chowdhury”).
Regarding claims 24 and 38, Smith and Drogi, in combination, fails to teach the communication chip further includes: an envelope tracking digital-to-analog converter (ET DAC) disposed therein and configured to control the linear regulator in association with the generating of the envelop signal. However, Chowdhury teaches the communication chip further includes: an envelope tracking digital-to-analog converter (ET DAC) disposed therein and configured to control the linear regulator in association with the generating of the envelop signal (see figure 5, [0013, 0034-0037]. Chowdhury disclosed one or more system on chip. In this case, baseband 302, modulus 314, shaping table 316, DAC 318, ET modulator 502 can be made a single chip. It appear to examiner that the unity or diversity of parts would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of 
Regarding claim 25, Smith and Drogi, in combination, fails to teach the switching regulator and the communication chip are arranged such that a first electric path between the switching regulator and the linear regulator is longer than a second electric path between the ET DAC and the linear regulator. However, Chowdhury further teaches the switching regulator and the communication chip are arranged such that a first electric path between the switching regulator and the linear regulator is longer than a second electric path between the ET DAC and the linear regulator (see figure 5, it is clearly seen that the path between DAC 318 and linear generator 508 is shorter than the path between linear generator 506 and main switching regulator 506, it appear to examiner that rearrange or select location of parts to made the distance between parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chowdhury into view of Smith and Drogi in order to make the device more compact and save space and cost effective.
Regarding claim 26, Smith and Drogi, in combination, fails to teach the communication chip includes a low-noise amplifier configured to amplify another input RF signal received via the antenna. However, Chowdhury further teaches the communication chip includes a low-noise amplifier configured to amplify another input RF signal received via the antenna (see figure 5, antenna 312, LNA 514, it appear since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chowdhury into view of Smith and Drogi in order to make the device more compact and save space and cost effective.
Regarding claim 39, Chowdhury teaches a plurality of electric paths between DAC, linear regulator and switching regulator. However, Chowdhury silence each of a first electric path between the linear regulator and the amplifier and a second electric path between the linear regulator and the ET DAC is shorter than a third electric path between the linear regulator and the switching regulator (see figure 5, it appear to examiner that rearrange or select location of parts to made the distance between parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).
Regarding claim 40, Chowdhury teaches a low-noise amplifier configured to amplify another RF signal received through an antenna external to the communication chip (see figure 5, LNA 514).


Claims 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub. No.: 2010/0244951) in view of Drogi et al. (US Patent No.: 9,762,184, hereinafter, “Drogi”) as applied to claim 21 above, in view of Chowdhury et al. (US Pub. No.: 2015/0146819, hereinafter, “Chowdhury”) and further in view of Rozenblit et al. (US Patent No.: 9,614,477, hereinafter, “Rozenblit”).
Regarding claim 27, Smith and Drogi, in combination, fails to teach a first envelope tracking (ET) modulator including the switching regulator; a second ET modulator including another switching regulator and another linear regulator disposed therein; and another communication chip operatively connected with the second ET modulator. However, Chowdhury teaches an integrated circuit comprises switching regulator and linear regulator (see figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chowdhury into view of Smith and Drogi in order to make the device more compact and save space and cost effective.
Smith, Drogi and Chowdhury, in combination, fails to teach a first envelope tracking (ET) modulator including the switching regulator; a second ET modulator including another switching regulator and another linear regulator disposed therein; and another communication chip operatively connected with the second ET modulator. However. Rozenblit teaches a first envelope tracking (ET) modulator including the switching regulator; a second ET modulator including another switching regulator and another linear regulator disposed therein; and another communication chip operatively since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rozenblit into view of Smith, Drogi and Chowdhury in order to make the device more compact and save space and cost effective.
Regarding claim 28, Rozenblit further teaches the other communication chip includes only another amplifier disposed therein, and the other amplifier is operatively connected with the other switching regulator ant the other linear regulator (see figure 3, linear regulator 206-2, switching regulator 208-2, PA 202-2).
Regarding claim 29, Rozenblit further teaches the switching regulator is arranged such that a first electric path between the first ET modulator and the communication chip is longer than a second electric path between the second ET modulator and the other communication chip (see figure 3, it appear to examiner that rearrange or select location of parts to made the distance between parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).
Regarding claim 30, Chowdhury teaches the communication chip is arranged closer to a lower end of the portable communication device than to an upper end of the portable communication device (see figures 1 and 5, PMUIC 134). It appear to examiner that rearrange or select location of parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept, see MPEP 2144.04).
Regarding claim 31, Chowdhury teaches the communication chip is arranged closer to the upper end of the portable communication device than to the lower end of the portable communication device (see figures 1 and 5, PMUIC 134). It appear to examiner that rearrange or select location of parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept, see MPEP 2144.04).
Regarding claim 32, after combine, Chowdhury teaches the communication chip. Rozenblit teaches another communication chip including another linear regulator operatively connected with the switching regulator (see figure 3).
Regarding claim 33, after combine, Chowdhury teaches the communication chip. Rozenblit teaches the switching regulator is arranged such that a first electric path between the switching regulator and the other communication chip is longer than a second electric path between the switching regulator and the communication chip (see figure 3, it appear to examiner that rearrange or select location of parts to made the distance between parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).
Regarding claim 34, after combine, Chowdhury teaches the communication chip. Rozenblit teaches the switching regulator is arranged without limitation of a distance between the communication chip and the other communication chip (see figure 3, it appear to examiner that rearrange or select location of parts to made the distance between parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub. No.: 2010/0244951) in view of Drogi et al. (US Patent No.: 9,762,184, hereinafter, “Drogi”) as applied to claim 21 above and further in view of Kimball et al. (US Pub. No.: 2003/0137286, hereinafter, “Kimball”).
Regarding claim 35, Smith and Drogi, in combination, fails to teach the linear regulator is configured to compensate for noise generated by the switching regulator. However, Kimball teaches the linear regulator is configured to compensate for noise generated by the switching regulator (see figure 3, [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kimball into view of Smith and Drogi in order to provide the power amplify is operated at or near saturation and optimal the efficiency of the power amplifiers.



Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub. No.: 2010/0244951) in view of Drogi et al. (US Patent No.: 9,762,184, hereinafter, “Drogi”) as applied to claim 21 above and further in view of Rozenblit et al. (US Pub. No.: 2008/0009248, hereinafter, “Rozenblit-1”).
Regarding claim 36, Smith and Drogi, in combination, fails to teach comparator configured to compare an input voltage with a reference voltage. However, Rozenblit-1 teaches comparator configured to compare an input voltage with a reference voltage (see figure 3, [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rozenblit-1 into view of Smith and Drogi in order to protect the PA from damage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov. The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
				
/TUAN PHAM/           Primary Examiner, Art Unit 2649